W. Allen, J.
The authority of Brookman as selling agent of the defendant was not limited by the provisions in the contract between them, by which he guaranteed that his sales should not be less than $200,000, and that all sales should be to good and responsible parties, and at not less than market prices. This was an arrangement between the principal and agent which could not affect, and was plainly not intended to affect, third parties. The evidence offered to prove that the *315agent had violated his agreements to sell to good and responsible parties, in making the sale to the plaintiff, was therefore immaterial, and was properly excluded, even if it was competent evidence to prove the fact for which it was offered.
The evidence to prove a custom among fish-dealers in Boston to accept or reject contracts of selling agents, not known to the plaintiff, nor in New Orleans where the contract was made, was properly excluded. Exceptions overruled.